DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed March 5, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The IDS has been placed in the application file, but the foreign patents referred to therein have not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolin (US 2011/0091953).
  	Bolin et al. teach a method of processing enhanced biosolids from a wastewater treatment plant to produce an output mixture ([0003] “Organic material, such as sludge from sewage and wastewater treatment plants (WWTP), represents a serious disposal 
  	(a) providing at least one volume of an input mixture having an input mixture viscosity, the input mixture comprising:
  	(i) the enhanced biosolids having been subjected to shear forces and mixed in a mixing vessel ([0086] “Prior to leaving WWTP 10, the feedstock may be macerated to reduce the size of solid particles contained in the feedstock.”), the enhanced biosolids being partially hydrolyzed biosolids comprising an input solids content between 4% and 16% by weight of the input mixture ([0086] “In an embodiment, even after undergoing such pretreatments, the feedstock received from WWTP 10 may include as little as approximately 3%, 5%, 10%, or 15% solids by volume or as much as approximately 20%, 25%, 30%, or 35% solids by volume in the form of dead organic cells, bacterial cell masses, and other solids, with cell-bound water making up the remaining volume of the feedstock.” Table 2, see shear rates);
  	(ii) sufficient process liquid to result in the output mixture having an output solids content between 3% and 13% by weight of the output mixture ([0105] “The processed slurry leaving reactor 60 may contain as little as approximately 10%, 20%, or 30% solid materials by weight or as much as approximately 40% or 50% solid materials by weight. The solid content of the processed slurry may be somewhat less than the solid content of the unprocessed slurry due to the release of bound oxygen, carbon, and other materials into the liquid and gaseous phases, as well as chemical reactions among the constituents.”); and

  	Per claim 2, in which the input mixture viscosity is 15,000 centipoise or less ([0014] “In certain embodiments, step (c) further includes reducing the viscosity of the mixture of (c) to less than 10,000 cp.”).
  	Per claim 3, in which the output mixture viscosity is 10,000 centipoise or less. ([0107] “] “The processed slurry leaving reactor 60 undergoes a significant reduction in viscosity. For example, the processed slurry may have a viscosity as low as 
  	Per claim 7, in which the input mixture has an input volatile solids content of the input solids content, and the output mixture has an output volatile solids content of the output solids content that is less than the input volatile solids content ([0123] “In digestion system 260, volatile solids and/or organic compounds such as the organic fraction of the slurry to a methane rich gas, normally referred to as biogas. The methane concentration of the biogas may be as low as 50% percent by volume or as high as 70% percent by volume depending on the type of organic feed. The balance of the biogas includes primarily carbon dioxide. According to an exemplary embodiment of the present invention, the digestion process occurs under anoxic conditions and in a two-step biological process whereby two classes of bacteria are used to convert the organic fraction of the slurry into a methane rich biogas. First, a class of bacteria known as acidfiers or acidfying bacteria may be used to hydrolyze the complex organics into volatile fatty acids, such as acetic acid or propionic acid. Second, a class of bacteria known as methanogens may be used to convert the volatile fatty acids into methane rich biogas.”).
  	Per claim 10, in which, upon exiting the vessel, the output mixture is directed to at least one anaerobic digester (260).
Allowable Subject Matter
Claims 4-6, 8-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While claim 1 is not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious the method further including the steps recited in claims 4-6, 8-9 and 11-12.




Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
02/08/22